DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 8, 2021 has been entered.
 
     Response to Amendment 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 5, 7-11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ka, US 2017/0052566, in view of Dolbakian, US 9,104,886. 

Regarding Claim 1, Ka (Figs. 1 and 10) teaches an electronic device comprising:
-a flexible display (151); and 
-a processor (180) configured to:
identify whether a notification event Is generated in a folded state in which the flexible display is divided into a first area and a second area, the notification event being reception of a call, a message or alarm (e.g., Call connection displayed on either first portion A and first portion B, which are considered a “first area” and “second area,” respectively, when device is folded; par. 0266);
in response to the notification event being generated, identify whether an oriented state of the electronic device is a first oriented state or a second oriented state in the folded state (e.g., After call is received in a folded state, controller 180 determines whether first portion A or first portion B are facing the user’s face or palm. Here, the orientation in which first portion A is facing the user is considered a “first oriented state,” while the orientation in which it is facing the user’s palm the “second orientation state”; par. 0261);
in response to the oriented state of the electronic device being the first oriented state, perform control to display information of the notification event using the first area (e.g., When first portion A is facing the user, the notification is displayed on first portion A; par. 0266); and
in response to the oriented state of the electronic device being the second oriented state, perform control to display the information of the notification event using the second area (e.g., When second portion B is facing the user, the notification is displayed on second portion; par. 0266). 

Ka does not teach in response to the oriented state of the electronic device being the second oriented state, identify whether the notification event corresponds to an application set to allow an output of the notification event and, in response to identifying the notification event as corresponding to the application set to allow the output of the notification event, perform control to display the information of the notification event using the second area.

However, Dolbakian teaches the concept of hiding private information on a mobile device according to user settings, including the orientation of the device (e.g., User may configure a location as private or public when he or she tries to access secure information on a device; col. 2 lines 49-53.  In a public setting, for example, a notification badge containing sensitive information may be hidden; col. 13 lines 16-21.  Device may have an orientation sensor that can be used to implement security settings; col. 16 lines 24-38).   In the combined invention, the user may configure the device so that in a public setting he or she can see a notification event with sensitive information on the front display.  However, when others around them, for example, he or she can flip the device to the back display to hide the sensitive information.

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Ka with the above features of Dolbakian.  Dolbakian teaches that its methodology allows private information be kept hidden in a public setting.  

Regarding Claim 2, Ka in view of Dolbakian teaches the electronic device of claim 1.

Ka (Figs. 1 and 10) further teaches wherein the first oriented state corresponds to an oriented state in which the first area faces a first direction and the second area faces a second direction opposite the first direction (e.g., When first portion A faces the user and second portion B faces the user’s palm, it is considered the “first oriented state” facing a “first direction”; par. 0260.  In this orientation state, the second portion B faces an opposite direction which is considered a “second direction”), and the second oriented state corresponds to an oriented state in which the first area faces the second direction and the second area faces the first direction (e.g., When second portion B faces the user and first portion A faces the user’s palm, it is considered the “second oriented state”; par. 0260.  In this orientation state, the first portion A faces the second direction and second portion B the first direction). 

Regarding Claim 5, Ka in view of Dolbakian teaches the electronic device of claim 1.

Ka (Figs. 1 and 10) further teaches wherein, when the electronic device is in the second oriented state and the notification event corresponds to an application set not to allow an output of the notification event, the processor is configured to limit the output of the notification event (e.g., When second portion B is facing the user and the call connection is rejected, then the notification is not allowed to be displayed on second portion B; par. 0264, 0266).

Regarding Claim 7, Ka in view of Dolbakian teaches the electronic device of claim 1.

Ka (Figs. 1 and 10) further teaches wherein, when the information of the notification event is displayed in the second area, the processor is configured to control the first area to be in an off state and the second area to be in an on state (e.g., Call connection is displayed on second portion B and first portion A is deactivated in the second oriented state; par. 0266). 

Regarding Claim 8, Ka in view of Dolbakian teaches the electronic device of claim 1.
(Figs. 1 and 10) further teaches comprising a memory (170) configured to store information for setting whether to allow an output of the notification event for each of at least one application (e.g., Memory 170 stores application programs; par. 0060.  For example, the program that allows the device to reject calls may be stored in the memory; par. 0264).

Regarding Claim 9, Ka in view of Dolbakian teaches the electronic device of claim 8.

Ka (Figs. 1 and 10) teaches wherein, when the electronic device is in the second oriented state, the processor is configured to identify whether the notification event can be output using the information stored in the memory (e.g., When second portion B faces the user, controller 180 determines whether to reject calls using the program stored in memory 170; par. 0060, 0264).

Regarding Claim 10, Ka in view of Dolbakian teaches the electronic device of claim 1.

Ka (Figs. 1 and 10) further teaches but does not teach further comprising:
-a first sensor configured to detect the folded state of the display (e.g., Sensing unit 140 contains a bend sensor to detect if device is folded; par. 0198); and 
-a second sensor configured to detect the oriented state of the electronic device (e.g., It is inherent that sensing unit 140 has an orientation sensor so that the device knows whether first portion A or first portion B faces the user; par. 0260). 

Regarding Claim 11, Ka teaches a method of controlling a display by an electronic device, the method comprising:
-identifying whether a notification event Is generated in a folded state in which a flexible display is divided into a first area and a second area, the notification event being reception of a call, a message or alarm (e.g., Call connection displayed on either first portion A and first portion B, which are considered a “first area” and “second area,” respectively, when device is folded; par. 0266);
-in response to the notification event being generated in the folded state, identifying whether an oriented state of the electronic device is a first oriented state or a second oriented state (e.g., After call is received in a folded state, controller 180 determines whether first portion A or first portion B are facing the user’s face or palm. Here, the orientation in which first portion A is facing the user is considered a “first oriented state” while the orientation in which it is facing the user’s palm the “second orientation state”; par. 0261);
-in response to the oriented state of the electronic device being the first oriented state, 
displaying information of the notification event using the first area (e.g., When first portion A is facing the user, the notification is displayed on first portion A; par. 0266); and
-in response to the oriented state of the electronic device being the second oriented state, perform control to display the information of the notification event using the second area (e.g., When second portion B is facing the user, the notification is displayed on second portion B; par. 0266). 



However, Dolbakian teaches the concept of hiding private information on a mobile device according to user settings, including orientation of the device (e.g., User may configure a location as private or public when he or she tries to access secure information on a device; col. 2 lines 49-53.  In a public setting, for example, a notification badge containing sensitive information may be hidden; col. 13 lines 16-21.  Device may have an orientation sensor that can be used to implement security settings; col. 16 lines 24-38).   In the combined invention, the user may configure the device so that in a public setting he or she can see a notification event with sensitive information on the front display.  However, when others around them, for example, he or she can flip the device to the back display to hide the sensitive information.

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Ka with the above features of Dolbakian.  Dolbakian teaches that its methodology allows private information be kept hidden in a public setting.  
Regarding Claim 14, Ka in view of Dolbakian teaches the method of claim 12.

Ka (Figs. 1 and 10) further teaches wherein the controlling the flexible display to display the information of the notification event in the second area comprises controlling the first area to be in an off state and the second area to be in an on state (e.g., Call connection is displayed on second portion B and first portion A is deactivated in the second oriented state; par. 0266).

Regarding Claim 15, Ka teaches a non-transitory storage medium (170) storing instructions (e.g., Memory 170 stores instructions for executing applications; par. 0060), the instructions being configured to cause at least one processor to, when executed by the at least on processor, perform at least one operation, the at least on operation comprising:
-identifying whether a notification event is generated in a folded state in which a flexible display is divided into a first area and a second area, the notification event being reception of a call, a message or alarm (e.g., Call connection displayed on either first portion A and first portion B, which are considered a “first area” and “second area,” respectively, when device is folded; par. 0266);
-in response to the notification event being generated in the folded state, identifying whether an oriented state of the electronic device is a first oriented state or a second oriented state (e.g., After call is received in a folded state, controller 180 determines whether first portion A or first portion B are facing the user’s face or palm. Here, the orientation in which first portion A is facing the user is considered a “first oriented state,” while the orientation in which it is facing the user’s palm the “second orientation state”; par. 0261);
-in response to the oriented state of the electronic device being the first oriented state, 
displaying information of the notification event using the first area (e.g., When first portion A is facing the user, the notification is displayed on first portion A; par. 0266); and
-in response to the oriented state of the electronic device being the second oriented state, perform control to display (e.g., When second portion B is facing the user, the notification is displayed on second portion; par. 0266).

Ka does not teach in response to the oriented state of the electronic device being the second oriented state, identify whether the notification event corresponds to an application set to allow an output of the notification event and, in response to identifying the notification event as corresponding to the application set to allow the output of the notification event, perform control to display the information of the notification event using the second area.

However, Dolbakian teaches the concept of hiding private information on a mobile device according to user settings, including orientation of the device (e.g., User may configure a location as private or public when he or she tries to access secure information on a device; col. 2 lines 49-53.  In a public setting, for example, a notification badge containing sensitive information may be hidden; col. 13 lines 16-21.  Device may have an orientation sensor that can be used to implement security settings; col. 16 lines 24-38).   In the combined invention, the user may configure the device so that in a public setting he or she can see a notification event with sensitive information on the front display.  However, when others around them, for example, he or she can flip the device to the back display to hide the sensitive information.

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Ka with the above features of Dolbakian.  Dolbakian teaches that its methodology allows private information be kept hidden in a public setting.  

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ka in view of Dolbakian, as applied to claims 1 and 11 above, and in further view of Lombardi, US 2015/0042570. 

Regarding Claim 6, Ka in view of Dolbakian teaches the electronic device of claim 1, but does not teach wherein the processor is configured to control the flexible display to display the information of the notification event in the second area in an always-on-display type.

However, Lombardi teaches the concept of an always-on-display type (e.g., Always on display mode, in which notifications are always displayed; par. 0045-0046).  In the combined invention, the processor of Ka would display the call connection notification in the second portion B in an always on display mode. 
(par. 0045-0046). 

Regarding Claim 13, Ka in view of Dolbakian teaches the method of claim 11, but does not teach wherein the processor is configured to control the flexible display to display the information of the notification event in the second area in an always-on-display type.
However, Lombardi teaches the concept of an always-on-display type (e.g., Always on display mode, in which notifications are always displayed; par. 0045-0046).  In the combined invention, the processor of Ka would display the call connection notification in the second portion B in an always on display mode. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Ka in view of Dolbakian by adding the above features of Lombardi.  Lombardi suggests that the always on display allows messages and notifications to be always displayed on the screen so that the user does not have to push any buttons or make any gestures (par. 0045-0046). 

Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  For 

					Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722.  The examiner can normally be reached on Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        April 7, 2021